DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9-15, 17, and 21-22 are presented for examination.
Claims 8, 16, and 18-20 have been canceled. 
Claims 1-7, 9-15, 17, and 21-22 are allowed.

Invention
The Present invention teaches "A base station for providing dynamic power management is disclosed, comprising, a processor within an enclosure mounted in a vehicle, a power management unit coupled to the processor, a controller area network (CAN) bus monitoring system coupled to the power management unit and to a CAN bus of the vehicle, a voltage measurement module also coupled to the power management unit and to a battery of the vehicle; a baseband processor coupled to the processor, a first wireless access functionality coupled to the baseband processor, and a second wireless access functionality coupled to the baseband processor, wherein the power management unit is coupled to each of the first and the second wireless access functionality to enable access radio bringup, access radio shutdown, and graceful user detach based on a power state at the power management unit.”
          
Reason for Allowance
Claims 1-7, 9-15, 17, and 21-22 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 11 are allowed, the claims 2-7, 9-10, 12-15, 17, and 21-22 are also allowed based on their dependency upon the independent claims 1, 11.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

                  HUH et al. (US 2016/0044450 A1) teaches “A content providing system based on location information recognition includes: a plurality of location signal output 

          Saad et al. (US 8,899,903 B1) teaches “A system to load and unload material from a vehicle comprises a vehicle base station and an assembly to autonomously load and unload material from the vehicle.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667